Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 08/11/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 26, 28, 30, 31, 36, 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 4,884,573 (Wijay et al.)
Regarding claims 21, 26, 28, 36, 37 Wijay et al. discloses as shown in Figure 4 an apparatus, comprising: (a) a handle comprising a body (fitting 24, see col. 3, lines 1-7); (b) a first fluid coupling (conduit 40, see col. 3, lines 1-7); and (c) a shaft assembly extending distally from the body and defining a central longitudinal axis, the shaft assembly including: (i) a shaft (guidewire 26, coaxial tube 64, guiding catheter 10, see col. 2, lines 49-60) having an a rounded, atraumatic distal tip (distal end 30 of guidewire 26 is described as rounded, see col. 6, lines 1-4) and, the rounded, atraumatic distal tip and a bent region (shown in Figure 4) proximal to the rounded, atraumatic distal tip such that the rounded, atraumatic distal tip is offset from the central longitudinal axis, the tip being capable of entering a Eustachian tube, and (ii) a balloon (balloon 28, see col. 5 lines 54-69) , the balloon being positioned proximal to the enlarged rounded, atraumatic distal tip, the balloon being in fluid communication with the first fluid coupling such that the balloon is configured to inflate in response to fluid communicated via the first fluid coupling, the balloon being further capable of dilating the Eustachian tube when the balloon is inflated, the rounded atraumatic distal tip having a ball shape, the shaft being malleable, the body defining a central longitudinal axis, the first fluid coupling being integral with the body, the first fluid coupling being oriented obliquely relative to the central longitudinal axis, the rounded atraumatic tip being capable of passing through an opening of a paranasal sinus the balloon being further capable of dilating the opening of the paranasal sinus when the balloon is inflated, a dilation catheter (external tube 62, see col. 6, lines 10-14) having a distal region, the balloon being positioned at the distal region of the dilation catheter, at least a portion of the dilation catheter being positioned about an exterior of the shaft, the rounded atraumatic distal tip having a ball shape and the dilation catheter being operable to translate longitudinally relative to the shaft, the shaft being malleable and at least a portion of the dilation catheter being positioned within an interior of the shaft (external tube 62 is within catheter 10). see col. 3, lines 1-7.
Regarding claims 30, 31  Wijay et al. discloses the rounded, atraumatic distal tip having a ball shape and the handle further comprising an actuator (thumbscrew 78, and rack 74 see col. 7, lines 20-34), the actuator being operable to drive longitudinal translation of the dilation catheter relative to the shaft, the actuator comprising a slider (74), the slider being operable to translate relative to the body to thereby drive longitudinal translation of the dilation catheter relative to the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 22, 24, 32-35, 36, 37  is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Number 5,449,343 (Samson et al.) in view of U.S. Patent Number 5,169,386 (Becker et al.)
Regarding claim 21, 22, 32-35, 36, 37 Samson et al. discloses as shown in Figures 1, 3 an apparatus, comprising: (a) a handle (generally indicated as A) comprising a body; (b) a first fluid coupling (generally indicated as B); and (c) a shaft assembly (tubular member 11, guide extension 12, smooth round plug 37 see col. 3, lines 56-68) extending distally from the body and defining a central longitudinal axis, the shaft assembly including: (i) a shaft (coil 20, see col. 4, lines 54-67) having an enlarged a rounded, atraumatic distal tip (smooth round plug 37, see col. 5 lines 3-23) and a bent region (region where coil 21 proximal to round plug 37 extends will bend necessarily when it is advanced through vasculature performing the disclosed angioplasty ) proximal to the rounded, atraumatic distal tip such that the rounded, atraumatic distal tip is offset from the central longitudinal axis, the enlarged rounded, atraumatic distal tip being configured to enter a Eustachian tube, and (ii) a balloon (balloon 16, see col. 3 lines 56-38) , the balloon being positioned proximal to the enlarged rounded, atraumatic distal tip, the balloon being in fluid communication with the first fluid coupling such that the balloon is configured to inflate in response to fluid communicated via the first fluid coupling, the balloon being further configured to dilate the Eustachian tube when the balloon is inflated, the rounded atraumatic distal tip having a ball shape, the shaft (coil 20, see col. 4, lines 54-67) being malleable, the body defining a central longitudinal axis, the first fluid coupling being integral with the body, the first fluid coupling being oriented obliquely relative to the central longitudinal axis, the rounded atraumatic tip being capable of passing through an opening of a paranasal sinus the balloon being further capable of dilating the opening of the paranasal sinus when the balloon is inflated.

    PNG
    media_image1.png
    502
    747
    media_image1.png
    Greyscale

Becker et al., from the same field of endeavor teaches a similar apparatus  as shown in Figures 3, 4 with a similar shaft with a bent  region (region with a curved shape after sufficient force is applied, see col. 3, lines 14-33) proximal to the rounded atraumatic distal tip such that the rounded, atraumatic distal tip is offset from the central longitudinal axis, for the purpose of making insertion of the shaft assembly easier through lumens of the body.
Alternatively, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the apparatus disclosed by Samson to include a bent region in the shaft proximal to the rounded atraumatic distal tip such that the rounded, atraumatic distal tip is offset from the central longitudinal axis in order to of make insertion of the shaft assembly easier through lumens of the body.

.


Claims 21, 26, 27, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 4,808,164 (Hess) in view of U.S. Patent Number 5,520,189 (Malinowski et al.)
Regarding claim 21, 26, 27, 29 Hess et al. discloses as shown in Figure 2 an apparatus, comprising: (a) a handle comprising a body (loop 44, see col. 3, lines 1-7); (b) a first fluid coupling (conduit 40, see col. 3, lines 1-7); and (c) a shaft assembly extending distally from the body and defining a central longitudinal axis, the shaft assembly including: (i) a shaft (flexible core 20, flexible guidewire 32, see col. 2, lines 49-60) having an a rounded, atraumatic distal tip (tip of guidewire 32a, shown in Figure 4) and, the enlarged rounded, atraumatic distal tip being configured to enter a Eustachian tube, and (ii) a balloon (balloon 34, see col. 2 lines 67, 68) , the balloon being positioned proximal to the enlarged rounded, atraumatic distal tip, the balloon being in fluid communication with the first fluid coupling such that the balloon is configured to inflate in response to fluid communicated via the first fluid coupling, the balloon being further capable of dilating the Eustachian tube when the balloon is inflated, the rounded atraumatic distal tip having a ball shape, the shaft being malleable, the body defining a central longitudinal axis, the first fluid coupling being integral with the body, the first fluid coupling being oriented obliquely relative to the central longitudinal axis, the rounded atraumatic tip being capable of passing through an opening of a paranasal sinus the balloon being further capable of dilating the opening of the paranasal sinus when the balloon is inflated, a dilation catheter (shaft 12, see col. 2, lines 42-49) having a distal region, the balloon being positioned at the distal region of the dilation catheter, at least a portion of the dilation catheter being positioned about an exterior of the shaft, the rounded atraumatic distal tip having a ball shape and the dilation catheter being operable to translate longitudinally relative to the shaft. see col. 3, lines 1-7.
Hess et al. fails to disclose a bent region proximal to the rounded, atraumatic distal tip such that the rounded, atraumatic distal tip is offset from the central longitudinal axis.
Malinowski et al., from the same field of endeavor teaches a similar apparatus as shown in Figure 1, where the apparatus includes a similar shaft with a bent region (manipulating bend 13, see col. 4, lines 1-9) proximal to the rounded, atraumatic distal tip such that the rounded, atraumatic distal tip is offset from the central longitudinal axis, for the purpose of making it easier for the apparatus to navigate vessel tributaries.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the apparatus disclosed by Hess to include a bent region as taught by Malinowski et al in order to make it easier for the apparatus to navigate vessel tributaries
Claims 23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 5,449,343 (Samson et al.) in view of U.S. Patent Number 5,169,386 (Becker et al.) as applied to claim 21 above, and further in view of U.S. Patent Publication Number 2006/0074399 (Bates)	Regarding claims 23, 25 Samson et al. discloses the shaft (coil 20, see col. 4, lines 54-67) being malleable but fails to disclose a second fluid coupling being positioned along the central longitudinal axis, the second fluid coupling being configured to couple with a source of suction.
Bates, from the same filed of endeavor teaches a similar apparatus as shown in Figure 4 where the apparatus includes a second fluid coupling (port 41, see paragraph [0050]) being positioned along the central longitudinal axis, the second fluid coupling being configured to couple with a source of suction, for the purpose of configuring the apparatus to apply suction near the distal end.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the apparatus disclosed by Samson to include the second fluid coupling disclosed by Bates, in order to configure the apparatus to apply suction near the distal end.
Claims 38, 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2008/0097239 (Chang et al.), in view of U.S. Patent Publication Number 2008/0275483 (Makower et al.), U.S. Patent Publication Number 2010/0312101 (Drontle et al.), U.S. Patent Publication Number 2009/0105794 (Ziarao et al.)
Regarding claim 38, Chang et al. discloses as shown in Figures 33A, 33B, 34A-34D a method of operating an apparatus, the apparatus including: a shaft assembly extending distally, the shaft assembly including: (i) a shaft (guidewire GW, see paragraph [0157]), having a distal tip, the distal tip being capable of entering a Eustachian tube; and (ii) a balloon (balloon 3312, see paragraph [0203]), the balloon being positioned proximal to the distal tip the balloon being further configured to dilate the Eustachian tube when the balloon is inflated; see paragraph [0016]; the method comprising: (a) inserting the distal tip into a Eustachian tube; see Figure 33B and paragraph [0016]; (b) positioning the balloon in the Eustachian tube; see Figure 33B and paragraph [0016]; (c) inflating the balloon in the Eustachian tube to thereby dilate the Eustachian tube; see paragraph [0016]; (d) deflating the balloon after inflating the balloon in the Eustachian tube; see paragraphs [0155], [0166], [0232]; (e) removing the balloon from the Eustachian tube. see paragraphs [0155], [0166], [0232]
Chang fails to disclose the apparatus has a handle comprising a body (b) a fluid coupling and (c) the shaft having a bulbous distal tip, the balloon being in fluid communication with the fluid coupling such that the balloon is configured to inflate in response to the fluid communicated via the fluid coupling, the handle comprising a slide actuator, operating the slide actuator to translate the balloon relative the handle and thereby position the balloon.
Makower, from the same filed of endeavor teaches a similar apparatus as shown in Figures 27A-27H used for the same purpose of dilating a passage way in the ear, nose, or throat; see abstract; where the apparatus has a handle (handle 2728, body 2727, see paragraph [0215]) comprising a body (2727) (b) a fluid coupling (inflation port) and (c), the balloon being in fluid communication with the fluid coupling such that the balloon is configured to inflate in response to the fluid communicated via the fluid coupling. See paragraph [0215].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Chang to substitute the apparatus disclosed by Chang for the one disclosed by Makower and perform the same steps disclosed by Chang because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Drontle et al., from the same field of endeavor teaches a similar method of dilating a body passageway with an apparatus with a shaft with a distal tip as shown in Figures 1, 2A, 2B, 6A-6C where the shaft having a bulbous distal tip (tip 44, see paragraph [0034]) for the purpose of making it more atraumatic. See paragraph [0034].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the shaft of the apparatus disclosed by Chang in view of Makower such that the distal tip was bulbous in order to make it more atraumatic.
It is worth noting, Chang discloses in the embodiment in Figures 10A-10C that it was recognized at the time of the applicant’s invention that there is a risk of puncturing the eustachian tube when  shaft is inserted into it and the solution is to include a bulbous distal tip in order to make it more atraumatic. See paragraphs [0149], [0150].
Ziarao et al., from the same field of endeavor teaches a similar method operating and apparatus including the steps of translating and positioning a balloon as shown in Figures 1a, 1,b, 7A-7D, the apparatus including a handle (handle 4, see paragraph [0021]) comprising a slide actuator (actuators 5, 6, see paragraph [0021]), operating the slide actuator to translate the balloon relative the handle and thereby position the balloon where the apparatus includes handle comprising a slide actuator, operating the slide actuator (actuators 5, 6) to translate the balloon relative the handle and thereby position the balloon. See paragraphs [0025], [0026].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the  method disclosed by Makower in view Chang to include the actuators disclosed by Ziaro and the steps of operating the slide actuator to translate the balloon relative the handle and thereby position the balloon in order to aide in precisely positioning the balloon.

Regarding claim 39, Makower discloses (a) inserting the distal tip through an opening of a paranasal sinus; (b) positioning the balloon in the opening of the paranasal sinus; (c) inflating the balloon in the opening of the paranasal sinus to thereby dilate the opening of the paranasal sinus; (d) deflating the balloon after inflating the balloon in the opening of the paranasal sinus; and (e) removing the balloon from the paranasal sinus, for the purpose of treating a paranasal sinus. See paragraph [0154],
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Chang to include the steps of inserting the distal tip through an opening of a paranasal sinus; (b) positioning the balloon in the opening of the paranasal sinus; (c) inflating the balloon in the opening of the paranasal sinus to thereby dilate the opening of the paranasal sinus; (d) deflating the balloon after inflating the balloon in the opening of the paranasal sinus; and (e) removing the balloon from the paranasal sinus, for the purpose of treating a paranasal sinus, as taught by Makower in order to treat a paranasal sinus.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2008/0097239 (Chang et al.), U.S. Patent Publication Number 2008/0275483 (Makower et al.) in view of U.S. Patent Publication Number 2010/0312101 (Drontle et al.), U.S. Patent Publication Number 2009/0105794 (Ziarao et al.) as applied to claim 39 above, and further in view of U.S. Patent Publication Number 2007/0129751 (Muni et al.)
Regarding claim 40, Makower discloses comprising bending the shaft from a first bend angle to a second bend angle for the purpose of configuring the device as desired. See paragraph [0162].
Muni, from the same filed of endeavor teaches a similar method which includes a similar step of beding which occurs before inserting the distal tip through and opening of the paranasal sinus. See paragraphs [0018].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made t modify the method disclosed by Chang such that the shaft was malleable such and the step of bending the shaft from a first angle to a second angle as taught by Makower, in order to configuring the device as desired.
It also would have been obvious to modify the method disclosed by Makower such that the bending being performed between removing the balloon from the Eustachian tub and inserting the distal tip through the opening of the paranasal sinus in order to configure the device to treat a paranasal sinus after treating the eustachian tube as desired.
Response to Arguments
Applicant’s arguments filed 8/11/2022 page 7 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771